ORIGINAL NOTE. — In the cases Winton's Lessee v. Rogers, and Perryman's Lessee v. Callison, at May and November terms, 1812, of the Supreme Court of Errors and Appeals at Knoxville, the following points were decided by OVERTON, J., sitting alone: —
1st. A mere trespasser or person showing no title or color of title, but relying on his possession alone, cannot show a better title out of the lessor of the plaintiff nor call into examination a grant from the State though voidable.
2d. That in cases where the defendant is competent to show a title out of the lessor of the plaintiff, and he does show an older or better grant than that shown by the plaintiff, the plaintiff may show on trial that such better title has been conveyed to him and thus rebut the objection set up by the defendant. See infra, 515.